DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 6/12/2020. Acknowledgment is made with respect to a claim to priority to Issued Patent No. 10,692,015 filed on 7/15/2016.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the limitation “determining an optimum algorithm decision threshold for the machine learning classification algorithm using a validated machine learning model” (emphasis added). The term “optimum” in claim 9 is a relative term which renders the claim indefinite. The term “optimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How does one determine what is an optimum algorithm decision threshold?  It is unclear how this is performed from the claim language.  For examination purposes, the phrase “determining an optimum algorithm decision threshold for the machine learning classification algorithm using a validated machine learning model” will be interpreted to mean determining a decision threshold for a machine learning algorithm.  Appropriate correction is required.

Claim 19 recites the limitation “determine an optimum algorithm decision threshold for the machine learning classification algorithm using a validated machine learning model” (emphasis added). The term “optimum” in claim 9 is a relative term which renders the claim indefinite. The term “optimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How does one determine what is an optimum algorithm decision threshold?  It is unclear how this is performed from the claim language.  For examination purposes, the phrase “determine an optimum algorithm decision threshold for the machine learning classification algorithm using a validated machine learning model” will be interpreted to mean determining a decision threshold for a machine learning algorithm.  Appropriate correction is required.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 9-13, 15-17, 19, and 20 are non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 7, 8, 14, and 15 of Issued Patent No. 10,692,015.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-7, 9-13, 15-17, 19, and 20 of the instant application are anticipated by claims 1, 7, 8, 14, and 15 Issued Patent No. 10,692,015.
As such, Issued Patent No. 10,692,015 teaches all of the limitations of instant application claims 1-3, 5-7, 9-13, 15-17, 19, and 20.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
selecting a first data set from a first table, and a second data set from a second table:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental processes of selecting data from tables, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
forming an inclusion dependency pair of data based on the selected first data set and the selected second data set:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of forming a dependency pair for the selected data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
determining a resultant of the inclusion dependency pair: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a result or resultant for the formed dependency pair, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
determining a primary key-foreign key relationship between the first data set and the second data set based on the determined resultant: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a primary key-foreign key relationship between the first data set and the second data set based on the determined resultant or result, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  There are no additional elements in the claim beyond the identified judicial exceptions or abstract ideas which would integrate the abstract idea into a practical application, and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  There are no additional elements in the claim beyond the identified judicial exceptions or abstract ideas, and nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “performing a majority voting on the determined resultant to determine the primary key-foreign key relationship”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of performing a majority voting to determine a relationship, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “determine whether the first data and the second data that form the inclusion dependency pair is a primary key-foreign key pair”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining whether a first and second data is a primary-key foreign-key pair, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “applying a validated machine learning model”, which is recited at such a high level without any explanation of how the machine learning model is applied that it amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is thus a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “identifying a primary key-foreign key feature from the inclusion dependency pair; inputting the identified primary key-foreign key feature to a validated machine learning model; and outputting a prediction”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental process of identifying a feature, inputting the feature into a mode and making a prediction, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the resultant indicates whether the inclusion dependency pair is one of a primary key-foreign key pair or a non-primary key-foreign key pair”. This limitation merely elaborates on the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the majority voting is performed on a machine learning classification algorithm that defines the resultant”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the majority voting is performed on a machine learning classification algorithm that defines the resultant”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “a J48 algorithm; a k-Nearest Neighbors algorithm; a Naïve Bayes algorithm; a Random Forest algorithm; a Bayes network model; a multilayer perceptron model; or a support vector machine model.”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a J48 algorithm; a k-Nearest Neighbors algorithm; a Naïve Bayes algorithm; a Random Forest algorithm; a Bayes network model; a multilayer perceptron model; or a support vector machine model.”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 8
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the majority voting eliminates bias in an output of the machine learning classification algorithm”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of eliminating bias from an output, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “determining an optimum algorithm decision threshold for the machine learning classification algorithm”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a decision threshold for an algorithm, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  Step 2A Prong 2, Step 2B:  This claim recites the additional element of “using a validated machine learning model”, which is recited at such a high level without any explanation of how the machine learning model is applied that it amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is thus a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 10
Step 1:  The claim recites a non-transitory computer readable medium; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
selecting a first data set from a first table, and a second data set from a second table:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental processes of selecting data from tables, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
forming an inclusion dependency pair of data based on the selected first data set and the selected second data set:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of forming a dependency pair for the selected data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
determining a resultant of the inclusion dependency pair: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a result or resultant for the formed dependency pair, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
determining a primary key-foreign key relationship between the first data set and the second data set based on the determined resultant: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a primary key-foreign key relationship between the first data set and the second data set based on the determined resultant or result, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  There are no additional elements in the claim beyond the identified judicial exceptions or abstract ideas which would integrate the abstract idea into a practical application, and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  There are no additional elements in the claim beyond the identified judicial exceptions or abstract ideas, and nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 11
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
select a first data set from a first table, and a second data set from a second table:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental processes of selecting data from tables, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
form an inclusion dependency pair of data based on the selected first data set and the selected second data set:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of forming a dependency pair for the selected data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
determine a resultant of the inclusion dependency pair: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a result or resultant for the formed dependency pair, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
determine a primary key-foreign key relationship between the first data set and the second data set based on the determined resultant: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a primary key-foreign key relationship between the first data set and the second data set based on the determined resultant or result, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a processing circuitry; and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to”.  The additional elements of “a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea.
Step 2B:  The claim does not contain significantly more than the judicial exception. The additional elements of “a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 12
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “performing a majority voting on the determined resultant to determine the primary key-foreign key relationship”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of performing a majority voting to determine a relationship, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determine whether the first data and the second data that form the inclusion dependency pair is a primary key-foreign key pair”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining whether a first and second data is a primary-key foreign-key pair, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “applying a validated machine learning model”, which is recited at such a high level without any explanation of how the machine learning model is applied that it amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is thus a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “identifying a primary key-foreign key feature from the inclusion dependency pair; inputting the identified primary key-foreign key feature to a validated machine learning model; and outputting a prediction”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental process of identifying a feature, inputting the feature into a mode and making a prediction, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the resultant indicates whether the inclusion dependency pair is one of a primary key-foreign key pair or a non-primary key-foreign key pair”. This limitation merely elaborates on the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 16
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the majority voting is performed on a machine learning classification algorithm that defines the resultant”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the majority voting is performed on a machine learning classification algorithm that defines the resultant”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “a J48 algorithm; a k-Nearest Neighbors algorithm; a Naïve Bayes algorithm; a Random Forest algorithm; a Bayes network model; a multilayer perceptron model; or a support vector machine model.”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a J48 algorithm; a k-Nearest Neighbors algorithm; a Naïve Bayes algorithm; a Random Forest algorithm; a Bayes network model; a multilayer perceptron model; or a support vector machine model.”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the majority voting eliminates bias in an output of the machine learning classification algorithm”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of eliminating bias from an output, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determining an optimum algorithm decision threshold for the machine learning classification algorithm”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a decision threshold for an algorithm, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  Step 2A Prong 2, Step 2B:  This claim recites the additional element of “using a validated machine learning model”, which is recited at such a high level without any explanation of how the machine learning model is applied that it amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is thus a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-7, 9-17, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Drevo et al. (US 20160132787 A1, hereinafter “Drevo”).

Regarding Claim 1, Reference1 discloses [a] method for determining a relationship among data sets, comprising: (Abstract; “use datasets to transferring knowledge of how one modeling methodology has previously worked over to a new problem”; and [0014]; discloses a method)
selecting a first data set from a first table, and a second data set from a second table; ([0069-0074]; the paragraphs disclose selecting a first data or column of data from a first table and a second data or column of data from a second table; and [0131]; “TABLE 2 shows examples of hyperpartition selection strategies that may be used within the system 100. A given strategy has a corresponding definition of reward, memory, and depth. In some embodiments, the user can specify the selection strategy on a per-data run basis. The user-specified strategy may be stored in the hyperpartition selection strategy attribute 204 n of FIG. 2”; and Figure 2)
forming an inclusion dependency pair of data based on the selected first data set and the selected second data set; ([0069-0071] and Figure 2;  the paragraphs and associated Figure 2 disclose selecting a first and second column of data with respective column names to then identify the first column of data (selected first data) as a prospective primary key and the selected second column (selected second data set) as the foreign key to form an inclusion dependency pair; and [0056]; and [0078]; and [0156])
determining a resultant of the inclusion dependency pair; and ([0053-0058]; the paragraphs disclose determining a resultant (“corresponding result”) of the inclusion dependency pair being one of a primary key-foreign key pair and a non-primary key-foreign key pair by the machine learning relationship determination system for the each of the one or more machine learning classification algorithms using the determined optimum algorithm decision threshold)
determining a primary key-foreign key relationship between the first data set and the second data set based on the determined resultant. ([0158]; “in one embodiment the fusing is accomplished, for example, by utilizing either a voting technique (e.g., majority or plurality voting), an averaging technique with or without outliers (e.g., for regression), or a stacking technique in which the outputs of the ensemble are used as features to a final fusing classifier’, suggesting performing majority voting to determine the primary key-foreign key relationship between the first data set and the second data set).

Regarding claim 10, it is a non-transitory computer-readable medium claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claim 11, it is a system claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.


Regarding claims 2 and 12, the rejection of claims 1 and 11 are incorporated and Drevo further discloses performing a majority voting on the determined resultant to determine the primary key-foreign key relationship ([0158]; “in one embodiment the fusing is accomplished, for example, by utilizing either a voting technique (e.g., majority or plurality voting), an averaging technique with or without outliers (e.g., for regression), or a stacking technique in which the outputs of the ensemble are used as features to a final fusing classifier’, suggesting performing majority voting to determine the primary key-foreign key relationship between the first data set and the second data set).

Regarding claims 3 and 13, the rejection of claims 1 and 11 are incorporated and Drevo further discloses applying a validated machine learning model to determine whether the first data and the second data that form the inclusion dependency pair is a primary key-foreign key pair. ([0043]; “The trained model repository 104c stores models trained by the system 100, e.g., models trained as part of the model recommendation, training, and optimization techniques described below’; and [0014]-[0017]; the paragraphs go in to detail about generating the validated machine learning models through testing the models on validation data; and [0156]; “Based on this response, the user can train the candidate models on their local system to evaluate the performance of each candidate model using cross-validation or any other desired performance metric. Again using the API, the user uploads the performance data to the system 100 and requests new modeling recommendations’).

Regarding claims 4 and 14, the rejection of claims 1 and 11 are incorporated and Drevo further discloses identifying a primary key-foreign key feature from the inclusion dependency pair; ([0053-0054]; and [0072]; and [0156])
inputting the identified primary key-foreign key feature to a validated machine learning model; and ([0043]; “The trained model repository 104c stores models trained by the system 100, e.g., models trained as part of the model recommendation, training, and optimization techniques described below’; and [0014]-[0017]; the paragraphs go in to detail about generating the validated machine learning models through testing the models on validation data; and [0156]; “Based on this response, the user can train the candidate models on their local system to evaluate the performance of each candidate model using cross-validation or any other desired performance metric. Again using the API, the user uploads the performance data to the system 100 and requests new modeling recommendations’; and Figure 7, 704 and 708; and [0156])
outputting a prediction.. ([0158]; and Figure 7, 708; and [0156]).


Regarding claims 5 and 15, the rejection of claims 1 and 11 are incorporated and Drevo further discloses wherein the resultant indicates whether the inclusion dependency pair is one of a primary key-foreign key pair or a non-primary key-foreign key pair ([0055]-[0058]; the paragraphs disclose determining a resultant (“corresponding result’) of the inclusion dependency pair being one of a primary key-foreign key pair and a non-primary key-foreign key pair by the machine learning relationship determination system for the each of the one or more machine learning classification algorithms using the determined optimum algorithm decision threshold).

Regarding claims 6 and 16, the rejection of claims 1 and 11 are incorporated and Drevo further discloses wherein the majority voting is performed on a machine learning classification algorithm that defines the resultant ([0055]-[0058]; the paragraphs disclose determining a resultant (“corresponding result’) of the inclusion dependency pair being one of a primary key-foreign key pair and a non-primary key-foreign key pair by the machine learning relationship determination system for the each of the one or more machine learning classification algorithms using the determined optimum algorithm decision threshold; and [0158]; “in one embodiment the fusing is accomplished, for example, by utilizing either a voting technique (e.g., majority or plurality voting), an averaging technique with or without outliers (e.g., for regression), or a stacking technique in which the outputs of the ensemble are used as features to a final fusing classifier’).

Regarding claims 7 and 17, the rejection of claims 1 and 11 are incorporated and Drevo further discloses a J48 algorithm; a k-Nearest Neighbors algorithm; a Naïve Bayes algorithm; a Random Forest algorithm; a Bayes network model; a multilayer perceptron model; or a support vector machine model ([0034]; “Non-limiting examples of model methodologies include support vector machine (SVM), neural networks (NN), Bayesian networks (BN), deep neural networks (DNN), deep belief networks (DBN), stochastic gradient descent (SGD), and random forest (RF)”).

Regarding claims 9 and 19, the rejection of claims 1 and 11 are incorporated and Drevo further discloses determining an optimum algorithm decision threshold for the machine learning classification algorithm using a validated machine learning model ([0011]; “The parameters may include a wall time budget, a performance threshold, number of models to evaluate, or a performance metric’, suggesting an optimum algorithm decision threshold; and [0014]; “The steps (n)-(r) may be repeated until the model having the highest performance from the third performance vector has a performance greater than or equal to a predetermined performance threshold, a predetermined wall time budget is exceeded, and/or performance of a predetermined number of models is evaluated”; and [0045]; “Using the data hub 106, the system 100 can store many aspects of the model exploration search process: model training times, measures of predictive power, average performance for evaluation, training time, number of features, baselines, and comparative performance among methodologies’).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 8 and 18 are rejected under 35 U.S.C. § 103 as being obvious over Drevo in view of Tsymbal et al. (Tsymbal et al., “Dynamic Integration with Random Forests”, 2006, ECML 2006: Machine Learning: ECML, pp. 801-808, hereinafter “Tsymbal”).

Regarding claims 8 and 18, the rejection of claims 1, 6, 7, 11, 16, and 17 are incorporated and Drevo fails to explicitly disclose but Tsymbal discloses wherein the majority voting eliminates bias in an output of the machine learning classification algorithm (Page 807, ¶1; “DV and DVS reduce error by reducing bias while trying to keep variance the same. DV and DVS, on these datasets, always decrease bias and this decrease is always significant. Sometimes this is accompanied by an insignificant increase in variance. Comparing DV and DVS, we could see that DVS, as a technique involving classifier selection, tries to further decrease bias”, DV being dynamic voting in a machine learning context)
Drevo and Tsymbal are analogous art because both are concerned with machine learning applications.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the elimination of bias as taught by Tsymbal with the method and majority voting of Drevo to yield the predictable result of wherein the majority voting eliminates bias in an output of the machine learning classification algorithm. The motivation for doing so would be improve accuracy for machine learning algorithms such as a random forest that uses majority voting (Tsymbal; Conclusion).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127